Title: From Thomas Jefferson to Peter Roche, 7 April 1806
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                        
                            Washington Apr. 7. 06.
                        
                        Th: Jefferson incloses to Messrs. Roches freres an order on the bank of the US. at Philadelphia for 28. D.
                            the amount of the books last furnished, which came safely to hand. he will thank them for a catalogue of their new
                            importation when ready & presents them his salutations
                    